El Jukz; Asocíalo. Sr. MaoLeary,
emitió la opinión del tribunal.
Los apelantes en esta causa fueron acusados por el Fiscal de la Corte de Distrito de Arecibo en unión de Pablo *397Fernández (a) “Botella,” por el delito de robo, y cele-brado el juicio, Fernandez fue absuelto, y los apelantes condenados á sufrir cada uno seis años de presidio. Por conducto de su abogado don Simón Largó interpusieron apelación para ante este Tribunal en el que so presentó la causa el 19 de agosto último. En ella se encuentra un pliego de excepciones preparado en debida forma y una transcripción de las notas del taquígrafo que compren-den 36 páginas y en la que se detalla el testimonio de cada testigo por medio de preguntas y respuestas, certificadas dichas notas por el taquígrafo Francisco Montilla que en la certificación expresa que la copia concuerda exacta-mente con las notas taquigráficas tomadas por. él durante el juicio oral de la causa.
En su alegato, presentado en forma ante este Tribunal el abogado de los apelantes hace las siguientes alegacio-nes:
1. — Que siendo de referencia las declaraciones de Miguel Angel Balseiro y Oscar Bithorn, no deberían haber-se admitido en el juicio oral ni tomado en cuenta al dic-tarse el veredicto; citando en apoyo de su alegación el ar-tículo 7 del Código de Enjuiciamiento Criminal que dis-pone que á ninguna persona podrá obligársele á declarar en contra suya en un proceso criminal.
Las declaraciones de los testigos Balseiro y Bithorn se refieren á confesiones que les hiciera el acusado y no están comprendidas en la prohibición contenida en el ar-tículo 7 del Código de Enjuiciamiento Criminal, ni son declaraciones de referencia. Este punto ha sido discutido ampliamente y resuelto en 25 de junio de 1904 en la causa contra Francisco Rivera, en la que se hacía referencia á un número suficiente de autoridades, incluyendo entre otras la obra de derecho de Cooley sobre Limitaciones Constitucionales, página 379 á 383 inclusives, y la de Cfreenleaf sobre prueba ó evidencia, artículos 214 y 215: *398Con respecto á este punto no juzgamos necesario ^citar otras autoridades. Claramente se ve que la alegación no es buena y que lia sido presentada a virtud de una eno-nea apreciación de la ley.
La segunda alegación del abogado de los apelantes es que la prueba practicada en el juicio es completamente insuficiente para en ella basar un veredicto y sentencia. Para que este Tribunal pudiera considerar esta alegación sería necesario que tuviera ante sí en debida forma, los hechos probados en el juicio incluidos ya, en un pliego de excepciones ó ya en una exposición de hechos, siendo preferible la líltima. Las notas taquigráficas no pueden considerarse como exposición de hechos ó pliego de ex-cepciones, ni pueden usarse en sustitución de una ú otra. El Código de Enjuiciamiento Criminal nada dice con res-pecto al taquígrafo ó á sus notas, pero en el artículo 300 del mismo se hace referencia á casos en que el tribunal dé instrucciones al jurado y dichas instrucciones hayan sido tomadas por relatores (reporters) expresándose que no habrá necesidad de oponer excepciones á los puntos aducidos en dichas instrucciones ni de incluirlas en un pliego de excepciones, pero las instrucciones escritas ó la nota'del relator con los endosos en que se consigne la reso-lución del tribunal formarán parte de los autos, y que cualquier error en la resolución del Tribunal con respecto á los mismos podrá utilizarse en una apelación de igual modo que si se hubiere presentado en un pliego de excep-ciones. Este artículo no hace referencia alguna á los he-chos probados en el juicio ó á las declaraciones de los .testigos, sino "únicamente á las instrucciones dadas por la corte al jurado.
La primera vez que en nuestros estatutos se ha hablado del “taquígrafo” es en la ley de 10 de marzo de 1904, titulada “Ley creando las plazas de taquígrafos (steno-grafo) de los Tribunales de Distrito, determinando sus *399deberes y fijando sus sueldos y compensaciones.” Véase el tomo de leyes de 1904, páginas 120,111,112. Según esta ley el taquígrafo es un funcionario del Tribunal .que lia de prestar el juramento prescrito para los funcionarios judiciales y consignar una fianza por la suma de cinco mi I dollars que le garantice en el fiel desempeño' de sus debe-res, percibiendo un sueldo anual de mil doscientos dollars. Evidentemente se le considera como funcionario de categoría y responsabilidad considerable. En la le,y se le denomina “reporter” ó relator, y se le exige que tome correctamente en taquigrafía todos los procedimientos orales que ocurran en los Tribunales y las declaraciones tomadas en todos los casos que se vean ante los mismos teniendo las partes el derecho, con la autorización del juez, de renunciar á los servicios del taquígrafo en cual-quier caso. Se le exige además al taquígrafo que entregue las relaciones (récord) y notas tomadas por él al Seereta-tario de la Corte de Distrito del distrito en que se tomaron dichas notas y se celebró el juicio. Vcanse las secciones 3 y 4 de la ley citada anteriormente.
En la sección 5a. de la ley se determina que ‘ ‘ dicha co-pia del récord constituirá prima facie las minutas del juicio, y podrá usarse al hacerse cualquier moción para la celebración de un nuevo juicio, revision ó apelación en los casos en que las minutas del tribuna] sean necesarias.
Sin liacei referencia á los usos que pueden hacerse ante el tribunal inferior de las notas taquigráficas arriba mencionadas, tenemos que considerar el valor ó eficacia que puedan tener ante este Tribunal en recurso de revi-sión ó apelación. El párrafo de la ley últimamente ci-tado muestra que dichas notas taquigráficas constituyen ])iinia. facie las minutas del juicio. En las minutas del tiibunal jamás se han incluido las declaraciones de los testigos. La palabra “minutes”, (minuta) se define en *400el Diccionario de Bouvier, tomo II, página 418, como sigue:
“E-n la práctica. — Es un memorandum de lo que tiene lugar en el Tribunal, preparado por orden del Tribunal. De estas minutas se forma más tarde el récord.
. “.Las minutas no se consideran parte del. récord. No es el objeto de las minutas del Secretario expresar las cuestiones de derecho que surjan durante un juicio y que hayan sido resueltas por el. Se hace referencia á las siguientes resoluciones: 1 Ohio 261; 23 Pick 184; 94 N. Y. 514; 80 Conn. 377; 34 La. A 369.”
Los tomos originales de las sentencias dictadas en estos casos no están á mano; pero la definición muestra que el término minutan no es sinónimo de récord (autos) y que las notas taquigráficas de que nos venimos . ocupando pueden constituir las minutas del tribunal sin que se usen ó consideren como una exposición de hechos; y icál-mente no son una exposición de hechos. Las notas taqui-gráficas son ó deben ser, una fiel transcripción de todo lo que ocurre en el tribunal inferior y cuando se escriban en caracteres corrientes y se archiven en la Secretaría del Tribunal son útiles como referencia al determinar cuáles fueron las resoluciones del tribunal, cuáles las cuestiones planteadas por los abogados y las excepciones tomadas con respecto á la admisión ó denegación de pruebas, ú otras resoluciones dictadas por la corte durante la cele-bración del juicio. El término minutas se encuen-tra también definido detenidamente, con referencia á las autoridades en 15 American & English Encyclopedia of Law (1st. Ed. )P. 618 como sigue:
“Minutas.— (Véanse también aipnntes; Autos; funcionarios públi-cos ; Tiempo.) — La relación breve y escrita de los .procedimientos de un Tribunal, ó cualquier asamblea ó sociedad. El Secretario de un Tribunal debe poner por escrito los procedimientos del Tribunal, en apuntes que necesariamente han (de resultar cortos y breves. El hace estos apuntes ordinariamente en un libro de minutas < llamado “el docket”, de cuyo contenido se prepara más tarde un “record" *401(relación) completo, extenso é inteligible. Pero basta que puedan ser preparados estos breves apuntes, deben ser considerados como un record, y si en el Ínterin, por fallecimiento ó enfermedad del Secretario, ú otra casualidad, fueran perdidos, tal pérdida debe con-siderarse como la pérdida de los récords, y podrá presentarse prue-ba secundaria de su contenido. Dichos apuntes son conocidos con el nombre de “las minutas del Tribunal”, ó ‘das minutas del Secre-tario.” Cuando las minutas estén inscritas completamente en el libro de órdenes ó registro propiamente así llamado, y estén firmadas por el Juez, entonces constituyen los verdaderos “records” del Tribunal; mientras no estén firmadas por el Juez, no pueden ser consi-deradas propiamente como el récord: Las minutas del Secretario no pueden utilizarse para indicar las cuestiones de derecho plan-teadas en el acto del juicio, ó para ampliar ó determinar los funda-mentos de un fallo; el caso, tal como lia sido resuelto por el Juez, debe predominar como constancia de lo que tuvo lugar en esa época. Foro está bien establecido el que eL Tribunal tiene el «Brecho de co-rregir sus minutas de modo (pie se ajusten á la verdad, mediante una relación correcta de los hechos, en cualquier tiempo, aún después de la apelación, especialmente cuando esto se haga en sesión pública del Tribunal y en presencia del acusado que no alegue falsedad contra las correcciones ni consiguientes perjuicios para él.
“Jueces del Tribunal de Circuito, á veces, mediante su firma, es-tampada en las minutas, dan ó tratan de dar al libro de minutas la fuerza de un “-récord”; pero esta es- una práctica que creemos no ■debiera tolerarse. Las minutas son, por lo general, demasiado im-perfectas para ■demostrar clara y completamente lo que ha resuelto y hecho el Tribunal. La práctica de permitir al Secretario, des-pués de terminadas las sesiones del Tribunal, de transcribir completa-mente las minutas é insertar muchas cosas que no puedan constai en las mismas, le constituye, por tanto, de hecho, en un funcionario judicial en vacaciones. Tales prácticas'debieran .cesar. Johnson v. Com. 80 Ky. 377; The Com. v. Chambers, 1. J. J. Marsh (Ky.) 108-114. 5 Scott v. Morgan, 94 N. Y. 508.”
A las minutas puede hacerse referencia, y son muy útiles, al preparar un pliego de excepciones para ser-so-metido más tarde en debida forma á la aprobación y fir-ma del Tribunal, y pueden usarse asimismo en la prepa-ración de una exposición cíe hechos, que es en una breve relación do todos los hechos probados en el juicio, ya por *402testigos ó prueba documental, firmada por los abogados de ambas partes cuando es posible, y más tarde examina-da y aprobada por el juez del Tribunal inferior. Una ex-. posición de hechos semejantes traería ante este Tribunal-toda la prueba pertinente practicada en el juicio, y mere-cería crédito como una relación de los hechos en que des-cansan el veredicto del jurado y la sentencia del Tribunal. Tal exposición de hechos no se ha presentado al Tribunal en este caso, y por consiguiente, no podemos juzgar con respecto á la insuficiencia de la prueba presentada en el juicio y sobre la que se fundan el veredicto y la sentencia del Tribunal-.
En ausencia de una exposición de hechos debemos con-siderar que la prueba propuesta y admitida en el Tribunal inferior es suficiente para justificar el veredicto y la sentencia. En los casos en que la prueba sea contradie-toria el deber del jurado, de acuerdo con las instrucciones del Tribuna], es reconciliarla, si pueden hacerlo, mas si no pudieran, deberán determinar, cuál de las afirma-ciones contradictorias es digna de crédito.
Tal y como se han presentado los autos en este Tribunal no hay motivo alguno por insuficiencia de prueba que justifique una revocación ó modificación del veredicto ó de la sentencia del Tribunal inferior; y por las razones consignadas, la sentencia dictada en este caso el día 11 de enero de 1905, por la Corte del Distrito de Arecibo debe confirmarse en todas sus partes.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones y Asociados-, ■ Hernández, Ei güeras y Wolf.